   Case: 1:19-cr-00960 Document #: 46 Filed: 06/10/20 Page 1 of 3 PageID #:136
                                                                    dF ILED
                        NORTHERN DISTRICT OF ILLINOIS                      JUN   I   0   20,20
                             EASTERN DIVISION
                                                                      THOMAS E BRUTON
                                                                    CIERK U.S. DISTRI T COUHT
 UNITED STATES OF AMERICA
                                                Case No. 19 CR 960
              v.
                                                Violations: Title 18, United States
 JOHN RACASI       II                           Code, Sections 922(a)(1)(A) and
                                                e22(a)(5)

                                      COUNT ONE                          JWGE LElNS{VlffiS;ER
                                               MAGISTRATE JUDGE KIM
      The SPECIAL JANUARY IOILGRAND JURY charges:

      Beginning no later than in or around JuIy 3, 20L7, and continuing until on or

about December 23, 20t9,       at   Chicago,   in the Northein District of lllinois,        and

elsewhere,

                                    JOHN RACASI II,

defendant herein, not being a licensed dealer within the meaning of Chapter 44,Title

18, United States Code, did   willfully   engage   in the business of dealing firearms;

      In violation of Title 18, United States Code, Section 922(aX1)(A).
   Case: 1:19-cr-00960 Document #: 46 Filed: 06/10/20 Page 2 of 3 PageID #:137




                                           COUNT TWO

         The SPECIAL JANUARY 2OLg GRAND JURY further charges:

         On or about December Lg,20!g, at Hodgkins, Illinois, in the Northern District

of Illinois, Eastern Division,

                                          JOHN RACASI II,

defendant herein, residing           in   Alabama and not being       a   licensed importer,

manufacturer, dealer, and collector of fi.rearms, within the meaning of Chapter 44,

Title   18,   United States Code, did willfu1ly transport and deliver in the State of Illinois

a firearm, namely, a.And.erson Manufacturing, AM-15, multi-caliber pistol, bearing

serial number L52tg7O0 and a Smith & Wesson, Model M&P 15, .223 caliber pistol

bearing serial number SU650 22, toa person who he knew or had reasonable cause to

believe did not reside in Alabama;

         In violation of Title 18, United States Code, Section 922(a)(5).
   Case: 1:19-cr-00960 Document #: 46 Filed: 06/10/20 Page 3 of 3 PageID #:138




                          FORFEITURE ALLEGATION

      The SPECIAI JANUARY 2019 GRAND JURY turther alleges:

      1.     Upon conviction of an offense in violation of Title 18, United States Code,

Section 922(a)(1)(A), as set forth   in this Indictment, defendant shall forfeit to the
United States of America any fi.rearm and ammunition involved. in and used in the

offense, as provid.ed in Title 18, United States Code, Section 924(dX1) and Title 28,

United States Code, Section 2467(c).

      2.     The property to be forfeited includes, but is not limited to: (a)         a

Mossberg, model 500A, 12-gauge shotgun bearing serial number P251663; (b) a

Mossberg, model 5004, 12-gauge shotgun bearing serial number L672729; (c) a

Mossberg, model 5004.8, 1-?-gauge shotgun bearing serial number GB2484L; (d) a

Mossberg, model 500A, 12-gauge shotgun bearing serial number P47I23L; (e) a

Mossberg, model 500A8, l2-gauge shotgun bearing serial number MV27363M; and

(f) a Mossberg, model 500A, l2-gaageshotgun bearing serial number L253366; and

all associated ammunition.

                                                      TRUE BILL



                                                      FOREPERSON


UNITED STATES ATTORNEY
